BALLARD, District Judge.
I concur in the opinion of the register.
BALLARD, District Judge. I have re-ex.amined this case with great care, and I have ■considered the arguments and authorities submitted by counsel, but my opinion remains unchanged. There is ground for maintaining that the deeds made by the Colliers to Taylor created a trust in favor of the partnership creditors, but there is not, in my opinion, .any ground for asserting that they are fraudulent. 1 do not understand that either of the parties to the agreement submitted insist that any such trust was created, and, therefore, I shall not pass upon the question suggested.